Citation Nr: 0727292	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a right arm 
disability.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1942 to January 
1947.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision by 
the RO which denied service connection for neck, right 
shoulder, right arm, right knee, and right hip disabilities.  

In July 2005, the Board promulgated a decision which denied 
service connection for the disabilities at issue on appeal, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
May 2006, the Court granted a joint motion to vacate and 
remand the July 2005 Board decision.  The Board remanded the 
appeal for additional development in October 2006 and March 
2007.  

In a letter from a VA nurse practitioner, received in June 
2007, it appears that the veteran wishes to raise the 
additional issue of service connection for melanoma as a 
residual of sunburn in service.  This issue is not in 
appellate status or inextricably intertwined with the issues 
currently on appeal, and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a neck, right shoulder, 
right arm, right knee, or right hip disability at present 
which is related to service.  




CONCLUSIONS OF LAW

1.  The veteran does not have a neck disability due to 
disease or injury which was incurred in or aggravated by 
service, nor may any arthritis be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1131, 1154, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & West 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran does not have a right shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1131, 1154, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & West 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

3.  The veteran does not have a right arm disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1154, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).  

4.  The veteran does not have a right knee disability due to 
disease or injury which was incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1131, 1154, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & West 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

5.  The veteran does not have a right hip disability due to 
disease or injury which was incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1131, 1154, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & West 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, letters 
dated in January and September 2002, fully satisfied the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
required to substantiate his claims, and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by him have 
been obtained and associated with the claims file.  Based on 
the discussion above, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for neck 
and right shoulder, right arm, right knee, and right hip 
disabilities, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The veteran seeks to establish service connection for 
residuals of injuries to his neck, right shoulder, right arm, 
right knee, and right hip which he believes are related to 
injuries sustained when he was thrown from his bunk during a 
torpedo attack that sank his ship during World War II.  The 
veteran reported that he was treated for exposure and other 
related problems after spending two weeks at sea in a life 
boat, but was never treated for any of the disabilities 
currently on appeal.  

The service medical records, including his discharge 
examination in November 1946, showed no complaints, 
treatment, abnormalities, or diagnosis referable to any 
problems associated with the veteran's neck, right shoulder, 
right arm, right knee, or right hip.  

Similarly, the veteran made no mention of any such problems 
on a claim for VA pension, received in February 1947, or on a 
claim for VA compensation and pension, received in June 1990.  

A private medical report received in October 2004, showed 
that the veteran was treated for multiple injuries from a 
motorcycle accident in June 1967.  The veteran suffered a 
concussion, fractured left fibula, and injured his right leg, 
right hip, right shoulder, right arm, and nose.  

Although the veteran was examined by VA in January 2005, the 
parties to the Joint Motion for Remand in May 2006 found that 
the VA examination was inadequate.  

Although degenerative arthritis in both knees, hips, right 
shoulder, back, and entire spine was confirmed on subsequent 
VA examination in October 2006, the examiner's assessment as 
to the etiology of the disabilities was confusing and not 
responsive to the specific questions asked in the Board's 
October 2006 remand.  Therefore, the Board remanded the 
appeal again in March 2007, for another examination.  

When examined by VA in May 2007, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's medical and military history, 
and the current findings on examination.  The diagnoses 
included degenerative arthritis of the right shoulder, right 
knee, and femoral-tibia joint, cervical spondylosis with 
multi-level stenosis, and post traumatic deformity of the 
mid-diaphysis of the fibula.  The examiner opined that the 
veteran's current disabilities involving his right shoulder, 
right arm, right hip, right knee, and neck were not caused by 
or the result of any injuries sustained when he was thrown to 
the deck of his ship in service.  The examiner noted that 
there was no evidence of arthritis when the veteran was 
treated for injuries to the same body parts in 1967, and that 
one would expect to see some evidence of arthritic changes 20 
years after the fact, if there had been any significant 
injury to those areas in service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the VA opinion is persuasive as it was 
based on an in-depth analysis of all of the evidence of 
record.  The opinion included a detailed discussion of all 
relevant facts, and offered a rational and plausible 
explanation for concluding that the veteran's current neck, 
right shoulder, right arm, right knee, and right hip 
disabilities were not related to service.  Furthermore, the 
veteran has not provided any competent evidence to rebut that 
opinion.  

Regarding the representative's argument that service 
connection should be established under the provisions of 
38 U.S.C.A. § 1154 on the basis that the veteran was a combat 
veteran, the Board points out that § 1154, does not mandate 
that any combat veteran will be granted service connection 
for any disability claimed as having been incurred during 
service, rather, it allows for consideration of lay evidence 
to establish that a particular disease or injury occurred 
during service.  The veteran must still provide evidence 
establishing a nexus between the claimed disease or injury 
and service.  In the instant case, the veteran has not 
provided any competent medical evidence establishing a causal 
link or nexus between his current disabilities and service.  
Rabideau.  

Inasmuch as there is no evidence of a neck, right shoulder, 
right arm, right knee, or right hip disability in service or 
any evidence of arthritis until some 48 years after discharge 
from service, and no competent evidence of a medical nexus 
between the veteran's current disabilities and military 
service, the Board finds that there is no basis for a 
favorable disposition of the veteran's appeal.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Service connection for a right shoulder disability, is 
denied.  

Service connection for a right arm disability, is denied.  

Service connection for a right knee disability, is denied.  

Service connection for a right hip disability, is denied.  

Service connection for a neck disability, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


